Exhibit 10.1


a51355524active3lette_image1.gif [a51355524active3lette_image1.gif]


July 13, 2020




The Dixie Group, Inc.
475 Reed Road NW
Dalton, Georgia 30720
Attn: Jon Faulkner, Vice President





Ladies and Gentlemen:


Reference hereby is made to that certain Credit Agreement, dated as of September
13, 2011 (as amended, modified and supplemented, the “Credit Agreement”), among
THE DIXIE GROUP, INC., a Tennessee corporation (“Dixie”), TDG OPERATIONS, LLC, a
Georgia limited liability company, formerly known as Masland Carpets, LLC and
successor by merger to Fabrica International, Inc. (“TDG”; together with Dixie,
are referred to hereinafter each individually as a “Borrower,” and individually
and collectively, jointly and severally, as the “Borrowers”), the lenders from
time to time party thereto, and WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company, as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”).
Capitalized terms used herein but not specifically defined herein shall have the
meanings ascribed to them in the Credit Agreement.


Reference hereby is also made to that certain Fourteenth Amendment to Credit
Agreement and Second Amendment to Security Agreement (the “Fourteenth
Amendment”), dated as of May 14, 2020, by and among Borrowers, Lenders, and
Agent.


Pursuant to Section 5.1(c) of the Fourteenth Amendment, on or before June 30,
2020 (or, subject to Agent’s written consent (given or withheld in Agent’s sole
discretion) up to ten Business Days after June 30, 2020), Borrowers are required
to (a) consummate a Permitted Fixed Asset Loan from Ameristate Bank
(“Ameristate”) secured by a Permitted Fixed Asset Lien on certain Real Property
as approved by Agent in its Permitted Discretion (such Real Property, the
“Specified Real Property”), (b) deliver appraisals with respect to the Specified
Real Property, each performed by an appraiser reasonably acceptable to Agent, to
Agent, (c) have paid all Net Cash Proceeds of such Permitted Fixed Asset Loan,
in the minimum amount equal to $9,000,000, to Agent for application to the
Obligations in accordance with the terms of the Credit Agreement, (d) cause
Ameristate to execute and deliver a mortgagee’s waiver in form and substance
acceptable to Agent, and (e) have satisfied all Partial Release Conditions with
respect to such Real Property (the “Ameristate Loan Transaction”). Borrowers
have requested that the deadline on which the Ameristate Loan Transaction must
have occurred be extended to August 31, 2020.







--------------------------------------------------------------------------------

Exhibit 10.1


Notwithstanding the foregoing requirement set forth in Section 5.1(c) of the
Fourteenth Amendment, by their signatures below, Agent and Lenders hereby
consent to an extension of the deadline on which the Ameristate Loan Transaction
must have occurred to August 31, 2020. Each Borrower, agrees by its signature
below that any failure to cause the Ameristate Loan Transaction to occur on or
before August 31, 2020, shall constitute an Event of Default under the Credit
Agreement.


The consent described in this letter agreement is limited to the matters
expressly covered herein and shall be effective only in this specific instance.
This consent shall not entitle the Loan Parties to any other or further consent
in any similar or other circumstances. The Credit Agreement remains in full
force and effect in accordance with its original terms.


    This letter agreement may be executed by means of (a) an electronic
signature that complies with the federal Electronic Signatures in Global and
National Commerce Act, state enactments of the Uniform Electronic Transactions
Act, or any other relevant and applicable electronic signatures law; (b) an
original manual signature; or (c) a faxed, scanned, or photocopied manual
signature. Each electronic signature or faxed, scanned, or photocopied manual
signature shall for all purposes have the same validity, legal effect, and
admissibility in evidence as an original manual signature. Agent reserves the
right, in its sole discretion, to accept, deny, or condition acceptance of any
electronic signature on this letter agreement. This letter agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, but such counterparts shall, together, constitute only one instrument.
Delivery of an executed counterpart of a signature page of this letter agreement
as set forth herein will be as effective as delivery of a manually executed
counterpart of the letter agreement. Each of the parties hereto represents and
warrants to the other parties that it has the corporate capacity and authority
to execute the letter agreement through electronic means and there are no
restrictions for doing so in that party’s constitutive documents.
 
[signatures commence on following page.]






2



--------------------------------------------------------------------------------


Exhibit 10.1






Very truly yours,
WELLS FARGO CAPITAL FINANCE, LLC, as Agent and a Lender
By:/s/ Zachary S. Buchanan     
Name:    Zachary S. Buchanan
Title:    Authorized Signatory




[DIXIE – LETTER CONSENT]

--------------------------------------------------------------------------------


Exhibit 10.1


Acknowledgment and Agreement of the Loan Parties
The undersigned Loan Parties hereby acknowledge and agree to the terms of the
foregoing letter agreement.
THE DIXIE GROUP, INC.


By:/s/ Jon A. Faulkner
Name: Jon A. Faulkner 
Title: Vice President


TDG OPERATIONS, LLC


By:/s/ Jon A. Faulkner
Name: Jon A. Faulkner 
Title: Vice President and Manager


 







[DIXIE – LETTER CONSENT}

--------------------------------------------------------------------------------

Exhibit 10.1


Acknowledgment and Agreement of Co-Lender
The undersigned Lender hereby acknowledges and agrees to the terms of the
foregoing letter agreement.


BANK OF AMERICA, N.A.,
as a Lender


By:    /s/ Todd Tarrance
Name:    Todd Tarrance
Title:    Vice President




[DIXIE – LETTER CONSENT]